Citation Nr: 0812510	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  07-03 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to reimbursement for unauthorized medical 
expenses incurred at a private hospital between November 2, 
2006 and November 5, 2006, at the Fawcett Memorial Hospital.  


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The veteran had unverified active service from September 1965 
to September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 decision of the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Bay Pines, Florida.  

In October 2007, the veteran was afforded a hearing before 
John J. Crowley, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  Between November 2, 2006 and November 5, 2006, the 
veteran received emergency room and other medical services 
for a nonservice-connected disability, at the Fawcett 
Memorial Hospital, a non-VA medical facility for which he 
incurred medical expenses.  

2. The emergency services provided between November 2, 2006 
and November 5, 2006, were of such a nature that a reasonably 
prudent person would expect that delay in seeking immediate 
medical attention would be hazardous to life or health; VA or 
other Federal facilities were not feasibly available and an 
attempt to use them beforehand would not have been 
reasonable.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of emergency 
services for a nonservice-connected disability at Fawcett 
Memorial Hospital, a non-VA facility, between November 2, 
2006 and November 5, 2006, have been met.  38 U.S.C.A. §§ 
1725, 1728, 5107(b) (West 2002); 38 C.F.R. §§ 17.120, 17.1002 
(2007).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks payment or reimbursement for emergency 
services for a nonservice-connected disability at Fawcett 
Memorial Hospital, a non-VA medical facility, between 
November 2, 2006 and November 5, 2006.  He essentially 
contends that his medical expenses should be paid by VA 
because he attempted to schedule VA treatment, but he was 
given an unreasonable time frame in which to report.  He 
states that the facility in issue, Fawcett Memorial Hospital, 
"is right down the street."  He further asserts, in 
essence, that he has congestive heart failure, and that prior 
to the treatment at issue he experienced severe swelling, and 
other symptoms, such that a reasonably prudent person would 
expect that delay in seeking immediate medical attention 
would be hazardous to life or health.  

Service connection is not in effect for any disabilities.   

The veteran does not argue, and the record does not show, 
that prior authorization was received from the VAMC to seek 
emergency services at FMH on November 2, 2006, nor was an 
application for authorization made to VA within 72 hours of 
this treatment.  

For these reasons, in the absence of prior authorization or 
deemed prior authorization for medical services, there is no 
factual or legal basis for payment or reimbursement by VA 
under 38 C.F.R. §§ 17.52, 17.53, and 17.54 for medical 
services for a nonservice-connected disability at a non-VA 
facility between November 2, 2006 and November 5, 2006.  

Where pre-authorization has not been approved for medical 
services, under 38 C.F.R. § 17.120, VA may pay or reimburse 
the veteran for medical services for a nonservice-connected 
disability associated with and aggravating a service 
connected disability.  In this case, the medical services 
rendered to the veteran were not for the purpose of treating 
a nonservice-connected disability which was aggravating a 
service-connected disability.  Accordingly, the criteria for 
payment or reimbursement by VA for unauthorized medical 
expenses under 38 U.S.C.A. § 1728, and 38 § C.F.R. § 17.120, 
are not met.  

The veteran has specifically voiced disagreement with the 
VAMC's determination under the Veterans Millennium Health 
Care and Benefits Act, 38 U.S.C.A. § 1725, implemented in 
part at 38 C.F.R. §§ 17.1000 and 17.1002.  

Pursuant to 38 U.S.C.A. § 1725, VA may reimburse a veteran 
for the reasonable value of emergency treatment furnished the 
veteran in a non-Department facility if: (1) a veteran is an 
active VA health-care participant, that is, a participant in 
a health-care program under 38 U.S.C.A. § 1705(a) and the 
veteran received care under the program in the 24-month 
period preceding the furnishing of emergency treatment; (2) a 
veteran is personally and financially liable for emergency 
treatment furnished the veteran in a non-Department facility; 
(3) a veteran is no entitled to care or services under any 
other health-plan and has no other contractual or legal 
recourse against a third party; and (4) a veteran is not 
eligible for reimbursement for medical services under 38 
U.S.C.A. § 1728.  

For purposes of 38 U.S.C.A. § 1725, the term "emergency 
treatment" means medical services furnished, in the judgment 
of the Secretary, (1) when Department or other Federal 
facilities are not feasibly available and an attempt to use 
them beforehand would not be reasonable; (2) when such 
services are rendered in a medical emergency of such nature 
that a prudent layperson reasonably expects that delay in 
seeking immediate medical attention would be hazardous to 
life or health; and (3) until such time as the veteran can be 
transferred safely to a Department facility.  

Under 38 C.F.R. § 17.1002, implementing 38 U.S.C.A. § 1725, 
payment or reimbursement by VA for emergency services may be 
made only if all conditions are met.  The pertinent 
conditions at issue here are: (1) The emergency services were 
provided in a hospital emergency department held out as 
providing emergency care to the public; (2) The claim for 
payment or reimbursement for the initial evaluation and 
treatment is for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part); and (3) A VA facility was not feasibly available 
and an attempt to use them beforehand would not have been 
considered reasonable by a prudent layperson.  

Stated simply, the regulation provides authority for VA to 
pay or reimburse the veteran for emergency services for a 
nonservice-connected disability at a non-VA facility, only if 
all conditions under 38 C.F.R. § 17.1002 are met.  In other 
words, if any one condition is not met, VA can not by 
operation of law pay or reimburse the veteran for the 
emergency services.  

In this case, the VAMC denied the claim in November 2006, 
based on the determination that the veteran was not an active 
VA health-care participant, specifically, that the veteran 
had not received care under the program in the 24-month 
period preceding the furnishing of emergency treatment.  See 
also February 2007 statement of the case.  

However, the claims file includes documents which indicate 
that the veteran received qualifying care in May 2005.  In 
addition, a "report of contact," containing entries dated 
between November 2006 and May 2007, includes an entry dated 
February 21, 2007, which notes, "With further research, 
found that veteran had been receiving medicine from VA 
5/31/05 which qualifies him medically."  This notation 
further indicates that a VA physician had determined that 
"NE/VAF" (non-emergent/VA facilities) available."  

In February 2007, after additional evidence had been 
reviewed, the veteran's claim was again denied.  The February 
2007 notification indicates that the claim was denied at this 
time because VA facilities were reasonably available to 
provide the care, and because a prudent layperson would not 
have reasonably viewed the visit as an emergency or thought 
that a delay in seeking immediate attention would have been 
hazardous to life or health.  

There does not appear to be an issue as to whether the first 
criteria have been met for payment or reimbursement by VA for 
unauthorized emergency services under 38 U.S.C.A. § 1725 and 
§ 38 C.F.R. § 17.1002.  

The claims file contains treatment reports from the Fawcett 
Memorial Hospital (FMH) covering treatment provided between 
November 2, 2006 and November 5, 2006.  These records show 
the following: on November 2, 2006, the veteran presented at 
the emergency room with increased abdominal girth occurring 
over the past two weeks, as well as testicular swelling, and 
some shortness of breath.  He also reported some leg 
swelling.  His history was noted to include hypertension.  He 
denied chest pain, palpitations, abdominal pain, nausea, 
vomiting, or diarrhea.  On examination, he was awake, alert 
and in no acute distress.  The abdomen was soft, nontender, 
and obese.  There was some edema in the scrotum.  There was 
2-3+ pitting edema in below the knees, bilaterally.  A 
computerized tomography (CT) scan of the abdomen revealed a 
small right pleural effusion, and sludge in the gallbladder.  
An EKG (electrocardiogram) revealed a sinus tachycardia at a 
rate of 103.  The impression noted apparent S3 (third heart 
sound) on his cardiac sounds, consistent with possible 
cardiomyopathy and cardiac dysfunction.  

Important, it was noted that he could have heart failure, 
nephritic syndrome, or liver failure.  He was admitted for 
further treatment.  

FMH reports detailing subsequent treatment during the time 
period in issue note the following: an echocardiogram 
revealed cardiomyopathy and an ejection fraction of 10 
percent to 15 percent, 2+ mitral insufficiency, 2+ tricuspid 
insufficiency, and moderate pulmonary hypertension.  The 
veteran underwent cardiac catheterization, which revealed 
cardiomyopathy with severely reduced left ventricular 
ejection fraction, but no significant coronary artery 
disease.  The discharge diagnoses were nonischemic 
cardiomyopathy, ascites, leg edema, hypertension, and 
obesity.  

With regard to the issue of whether VA or other Federal 
facilities were feasibly available and an attempt to use them 
beforehand would not be reasonable, the veteran has testified 
that he attempted to schedule VA care, but he was told that 
he could only receive treatment if he arrived within the next 
45 minutes.  He states that he lives in Port Charlotte, and 
that it was unreasonable to expect him to arrive at Bay Pines 
in such a short time period, particularly given the distance 
involved, and traffic.  

Neither the November 2006 nor the February 2007 denial of 
this claim contain any findings of fact on this issue.  The 
only VA evidence of relevance is a note, dated October 30, 
2006, 13:09 (1:09 p.m.), which states that the veteran had 
phoned and reported lower abdominal pain that was tender to 
touch, of one week's duration.  The note indicates, "Veteran 
offered appt (appointment) for KUB at FM for eval, but, 
stated he could not go." There is also a notation of "1 hr. 
39 min = 87.93 miles" on a hearing worksheet, but this 
notation is not accompanied by any additional information.  

In summary, the veteran's testimony, that he was offered 
treatment on 45 minutes notice, and that he could not 
reasonably present himself within such a short time, is 
credible and is not contradicted by the evidence of record.  
The record does not contain any findings of fact on this 
issue, other than to note a summary conclusion that VA 
facilities were available.  

Given the foregoing, the Board finds that, affording the 
veteran the benefit of the doubt, the evidence is at least in 
equipoise on this issue.  Accordingly, the Board finds that a 
VA facility was not feasibly available.  

The Board further finds that the veteran's treatment was of 
such a nature that a reasonably prudent person would expect 
that delay in seeking immediate medical attention would be 
hazardous to life or health.  The record shows that the 
veteran sought emergency services because of abdominal 
swelling, and that he was noted to have pitting edema in his 
lower extremities.  Upon his initial treatment, it was noted 
that he could have heart failure, nephritic syndrome, or 
liver failure.  He was admitted for further treatment which 
lasted four more days.  During his stay he underwent cardiac 
catheterization, which revealed cardiomyopathy with severely 
reduced left ventricular ejection fraction.  The discharge 
diagnoses were nonischemic cardiomyopathy, ascites, leg 
edema, hypertension, and obesity. 

Under the circumstances, it which the private hospital itself 
indicates that the veteran could be having heart failure, the 
Board finds that the veteran reasonably determined that his 
symptoms presented such a hazard to life as to require 
immediate medical attention.   

In summary, the evidence is insufficient to show that VA 
facilities were reasonably available to provide the care.  
The condition that emergency services must be rendered in a 
medical emergency of such a nature that a prudent layperson 
reasonably expects that delay in seeking immediate medical 
attention would be hazardous to life or health, has been met.  
Accordingly, the Board finds that payment or reimbursement by 
VA for medical services for a nonservice-connected 
disability, between November 2, 2006 and November 5, 2006, at 
the Fawcett Memorial Hospital, a non-VA facility, under 38 
U.S.C.A. §§ 1725 and 1728 and 38 C.F.R. §§ 17.120, 17.1002 is 
warranted.  38 U.S.C.A. § 5107(b).  

As a final matter, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law with significant changes in VA's duty to 
notify and assist.  Regulations implementing the VCAA have 
also been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  There is no indication in the VCAA that Congress 
intended the act to revise the unique, specific claim 
provisions of Chapter 17, Title 38 of the United States Code.  
See 38 C.F.R. §§ 17.123-17.132; see also Barger v. Principi, 
16 Vet. App. 132, 138 (2002).  In any event, the veteran was 
afforded VCAA notice in February 2007, and given the 
favorable determination of the claim, there is no further 
duty to notify or to assist.  

In the future, in light of the high cost of private health 
care treatment (which impacts the ability of the VA to pay 
for veterans' services when we are asked to pay for such 
costs) the veteran is asked to make every effort to seek 
treatment at a VAMC, when possible. 



ORDER

Payment or reimbursement of emergency services incurred 
between November 2, 2006 and November 5, 2006, at the Fawcett 
Memorial Hospital, is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


